KCSA PUBLIC RELATIONS WORLDWIDE NEWS Public & Investor Relations, Corporate & Marketing Communications FOR: MEDIX RESOURCES, INC. CONTACT: John R. Prufeta, President and CEO (212) 697-2509 (212) 681-9817 (fax) jprufeta@cymedix.com KCSA INVESTOR Sarah Shepard / Elena Bonaiuto CONTACTS: (212) 896-1236 / (212) 896-1233 (212) 697-0910 (fax) sshepard@kcsa.com / ebonaiuto@kcsa.com KCSA MEDIA Jessica Gates / Kevin Rini CONTACTS: (212) 896-1229 / (212) 896-1292 jgates@kcsa.com / krini@kcsa.com FOR IMMEDIATE RELEASE KAISER PERMANENTE GEORGIA AND MEDIX RESOURCES ANNOUNCE PILOT PROGRAM Atlanta, Georgia December 22, 2000  Medix Resources, Inc. (AMEX: MXR) today announced the signing of a letter of intent with Kaiser Permanente Georgia to pilot Medix patented connectivity technology, enabling an initial group of 200 physicians to access eligibility verification and submit electronic claims for Kaiser Permanente members. The program, to be formalized in a participation agreement, will utilize Medix Cymedix® Universal Interface (CUI), which seamlessly extracts claims and insurance data from physician practice management systems, and allows the user to initiate transactions without interrupting office workflow or adding administrative burden. This system will also enhance compliance with patient confidentiality legislation. The pilot program will begin in the first quarter of 2001. Carolyn Kenny, President, Kaiser Permanente Georgia, stated, This program with Medix is consistent with Kaisers philosophy to partner with organizations that can help streamline the administrative workload of our affiliated physicians. We are very excited to offer a high level of customer service by giving these physicians a simple way to check eligibility and submit claims. According to Joy Maxey, M.D., President of the Medical Association of Georgia, We are confident that this will be the first of many initiatives in a growing collaboration between physicians and payers to achieve the goal of reducing the administrative burden and improving the quality of patient care. John Prufeta, CEO of Medix Resources, stated We are truly delighted to partner with the Kaiser organization in a joint initiative to build an effective communication bridge with physicians in Georgia. Collaboration between the physician community and health plans is essential to achieving the common goal of reducing health care costs while improving the quality of healthcare. Medix offers essential technologies that enable this collaboration. Kaiser Permanente has a long, successful history as a pioneer in the healthcare industry. We are honored to have this leading organization as our first payor partner in the Georgia marketplace. About Kaiser Permanente Georgia Kaiser Permanente Georgia is the state's largest nonprofit health plan, providing comprehensive health care services to more than 264,000 members through 10 medical facilities in metro Atlanta, and a network of affiliated hospitals and physicians. Kaiser Permanente of Georgia has "Excellent" ratings for both its HMO and Medicare products from the National Committee for Quality Assurance, placing it among the best health plans in the nation and region in providing quality care and service. About Medix Resources, Inc. Medix Resources, Inc. through its wholly owned subsidiary Cymedix Lynx Corporation is the developer and provider of the Cymedix® suite of fully-secure, patented Internet based software products, that will allow instantaneous communication of high value added healthcare information among doctor offices, hospitals, health management organizations and insurance companies. Additional information about Medix Resources and its products and services can be found by visiting its Web sites, www.medixresources.com and www.cymedix.com, or by calling (800) 326-8773. # # # Information in this press release contains forward-looking statements that involve risks and uncertainties that might adversely affect Medix operating results in the future to a material degree. Such risks and uncertainties include, without limitation, the ability of Medix to raise capital to finance the development of its software products, the effectiveness and the marketability of those products, the ability of Medix to protect its proprietary information, and the establishment of an efficient corporate operating structure as Medix grows. These and other risks and uncertainties are presented in detail in the Medix Form 10-KSB for 1999,and its Form 10-QSB for the third quarter of 2000, which were filed with the Securities and Exchange Commission on March 30, 2000, and November 14, 2000, respectively. This information is available from the SEC or Medix. This press release and prior releases are available on the KCSA Public Relations Worldwide Web site at www.kcsa.com
